—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Orleans Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules against refusing a direct order, creating a disturbance and harassment. According to the misbehavior report, petitioner was given several direct orders to refrain from loitering in the fire exit, whereupon petitioner, in a boisterous voice that drew the attention of several inmates, challenged the correction officer as to whether he was in an unauthorized area. When the correction officer thereafter showed petitioner the memorandum pertaining to loitering near the fire exit door, petitioner again drew the attention of numerous inmates by walking away ranting and raving.
Contrary to petitioner’s assertion, the detailed misbehavior report provides substantial evidence to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Whether petitioner was aware that the fire exit area was restricted is irrelevant inasmuch as he was not charged with violating any such rule. Petitioner’s remaining contentions, to the extent that they are properly before ús, have been reviewed and found to be without merit.
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.